ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-359, concluding that by way of reciprocal discipline pursuant to Rule 1:20-14(a)(4), ARTHUR S. ALEXION of GLENSIDE, PENNSYLVANIA, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of six months based on his disbarment by consent in the Commonwealth of Pennsylvania, in connection with which respondent acknowledged the truth of and inability to defend against allegations of gross neglect, lack of diligence, failure to communicate with client, failure to account for retainer or to return unearned portion of retainer or client file, failure to set aside fee for expert witness from settlement proceeds, failure to promptly deliver funds to third party, misrepresentation, trust account overdrafts, and practicing law while ineligible to do so;
And the Disciplinary Review Board having concluded that respondent should not be reinstated to practice in this state unless and until reinstated to practice in Pennsylvania;
And ARTHUR S. ALEXION having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ARTHUR S. ALEXION is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
*323ORDERED that respondent shall not be reinstated to the practice of law in this State unless and until he is reinstated to practice in the Commonwealth of Pennsylvania; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.